Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.
Detailed Action
Claims 1-10 and 29-40 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020, 03/19/2021, 10/05/2021, 11/05/2021, and 06/29/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-10 and 29-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0289211 A1 by Lee et al. (hereafter referred to as Lee).
Regarding claim 1, Lee teaches a method for wireless communications, comprising:
identifying a plurality of offsets to be used for piggy-backing uplink control information (UCI) with a physical uplink shared channel (PUSCH) message (see at least Fig. 8), the plurality of offsets including at least a first set of offsets and a second set of offsets (see at least ¶ [0016]-[0017]; [0022]-[0023]; first offset information, second offset information); and
transmitting the UCI piggy-backed with the PUSCH message in accordance with one of the first set of offsets or the second set of offsets (see at least abstract and Fig. 8; transmitting uplink control information (UCI)… the first uplink power control subframe set and the second uplink power control subframe set are configured to be independently applied by an offset for transmitting the uplink control information.).
Regarding claim 2, Lee teaches the method of claim 1.  In addition, Lee teaches  wherein: the first set of offsets is associated with a first wireless service (see at least ¶ [0022]); and the second set of offsets is associated with a second wireless service (see at least ¶ [0023]).
Regarding claim 3, Lee teaches the method of claim 2.  In addition, Lee teaches  further comprising:
determining that the PUSCH message is associated with the first wireless service, wherein transmitting UCI piggy-backed with the PUSCH message is in accordance with the first set of offsets based at least in part on the determining (see at least ¶ [0106]-[0108]).
Regarding claim 4, Lee teaches the method of claim 2.  In addition, Lee teaches  further comprising: determining that the PUSCH message is associated with the second wireless service, wherein transmitting UCI piggy-backed with the PUSCH message is in accordance with the second set of offsets based at least in part on the determining (see at least ¶ [0106]-[0108]).
Regarding claim 5, Lee teaches the method of claim 1.  In addition, Lee teaches wherein the first set of offsets and the second set of offsets differ an amount of resources for UCI (see at least Table 4 and ¶ [0136]).
Regarding claim 6, Lee teaches an apparatus for wireless communication (see at least Fig. 15), comprising:
a processor (see at least Fig. 15);
memory in electronic communication coupled with the processor (see at least Fig. 15); and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: 
identify a plurality of offsets to be used for piggy-backing uplink control information (UCI) with a physical uplink shared channel (PUSCH) message (see at least Fig. 8), the plurality of offsets including at least a first set of offsets and a second set of offsets (see at least ¶ [0016]-[0017]; [0022]-[0023]; first offset information, second offset information); and
transmit the UCI piggy-backed with the PUSCH message in accordance with one of the first set of offsets or the second set of offsets (see at least abstract and Fig. 8; transmitting uplink control information (UCI)… the first uplink power control subframe set and the second uplink power control subframe set are configured to be independently applied by an offset for transmitting the uplink control information.).
Regarding claim 7, Lee teaches the apparatus of claim 6.  In addition, Lee teaches wherein: the first set of offsets is associated with a first wireless service (see at least ¶ [0022]); and the second set of offsets is associated with a second wireless service (see at least ¶ [0023]).
Regarding claim 8, Lee teaches the apparatus of claim 7.  In addition, Lee teaches wherein the instructions are further operable to cause the apparatus to: determine that the PUSCH message is associated with the first wireless service; and transmit the UCI piggy-backed with the PUSCH message in accordance with the first set of offsets based at least in part on the determination a determination that the PUSCH message is associated with the first wireless service (see at least ¶ [0106]-[0108]).
Regarding claim 9, Lee teaches the apparatus of claim 7.  In addition, Lee teaches wherein the instructions are further operable to cause the apparatus to: determine that the PUSCH message is associated with the second wireless service; and transmit the UCI piggy-backed with the PUSCH message in accordance with the second set of offsets based at least in part on the determination a determination that the PUSCH message is associated with the second wireless service (see at least ¶ [0106]-[0108]).
Regarding claim 10, Lee teaches the apparatus of claim 6.  In addition, Lee teaches wherein the first set of offsets and the second set of offsets differ an amount of resources for UCI (see at least Table 4 and ¶ [0136]). 
Regarding claim 29, Lee teaches a method for wireless communications, comprising:
transmitting signaling indicating a plurality of offsets to be used for piggy- backing uplink control information (UCI) with a physical uplink shared channel (PUSCH) message (see at least abstract and Fig. 8; transmitting uplink control information (UCI)… the first uplink power control subframe set and the second uplink power control subframe set are configured to be independently applied by an offset for transmitting the uplink control information.), the plurality of offsets including at least a first set of offsets and a second set of offsets (see at least ¶ [0022]-[0023]); and
receiving the UCI piggy-backed with the PUSCH message in accordance with one of the first set of offsets or the second set of offsets (see at least ¶ [0106]-[0108]).
Regarding claim 30, Lee teaches the method of claim 29. In addition, Lee teaches wherein: the first set of offsets is associated with a first wireless service (see at least ¶ [0022]); and the second set of offsets is associated with a second wireless service (see at least ¶ [0023]).
Regarding claim 31, Lee teaches the method of claim 30.  In addition, Lee teaches further comprising: receiving UCI piggy-backed with the PUSCH message is in accordance with the first set of offsets based at least in part on the PUSCH message being associated with the first wireless service (see at least ¶ [0106]-[0108]).
Regarding claim 32, Lee teaches the method of claim 30.  In addition, Lee teaches further comprising: receiving UCI piggy-backed with the PUSCH message is in accordance with the second set of offsets based at least in part on the PUSCH message being associated with the second wireless service (see at least ¶ [0106]-[0108]).
Regarding claim 33, Lee teaches the method of claim 29.  In addition, Lee teaches wherein the first set of offsets and the second set of offsets differ an amount of resources for UCI (see at least Table 4 and ¶ [0136]).
Regarding claim 34, Lee teaches the method of claim 29.  In addition, Lee teaches wherein the signaling comprises radio resource control (RRC) signaling (see at least ¶ [0050]; RRC), downlink control information (DCI) signaling (see at least ¶ [0074]-[0075]; DCI), or a combination thereof.
Regarding claim 35, Lee teaches an apparatus for wireless communication, comprising:
a processor (see at least Fig. 15);
memory coupled with the processor (see at least Fig. 15); and
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: 
transmit signaling indicating a plurality of offsets to be used for piggy- backing uplink control information (UCI) with a physical uplink shared channel (PUSCH) message (see at least abstract and Fig. 8; transmitting uplink control information (UCI)… the first uplink power control subframe set and the second uplink power control subframe set are configured to be independently applied by an offset for transmitting the uplink control information.), the plurality of offsets including at least a first set of offsets and a second set of offsets (see at least ¶ [0022]-[0023]); and receive the UCI piggy-backed with the PUSCH message in accordance with one of the first set of offsets or the second set of offsets (see at least ¶ [0106]-[0108]).
Regarding claim 36, Lee teaches the apparatus of claim 35.  In addition, Lee teaches wherein: the first set of offsets is associated with a first wireless service (see at least ¶ [0022]); and the second set of offsets is associated with a second wireless service (see at least ¶ [0023]).
Regarding claim 37, Lee teaches the apparatus of claim 36.  In addition, Lee teaches wherein the instructions are further operable to cause the apparatus to: receive the UCI piggy-backed with the PUSCH message in accordance with the first set of offsets based at least in part on the PUSCH message being associated with the first wireless service (see at least ¶ [0106]-[0108]).
Regarding claim 38, Lee teaches the apparatus of claim 36.  In addition, Lee teaches wherein the instructions are further operable to cause the apparatus to: receive the UCI piggy-backed with the PUSCH message in accordance with the second set of offsets based at least in part on the PUSCH message being associated with the second wireless service (see at least ¶ [0106]-[0108]).
Regarding claim 39, Lee teaches the apparatus of claim 35.  In addition, Lee teaches wherein the first set of offsets and the second set of offsets differ an amount of resources for UCI (see at least Table 4 and ¶ [0136]).

Regarding claim 40, Lee teaches the apparatus of claim 35.  In addition, Lee teaches wherein the signaling comprises radio resource control (RRC) signaling (see at least ¶ [0050]; RRC), downlink control information (DCI) signaling (see at least ¶ [0074]-[0075]; DCI), or a combination thereof. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465